Citation Nr: 1709190	
Decision Date: 03/24/17    Archive Date: 04/07/17

DOCKET NO.  13-14 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Barrett, Associate Counsel



INTRODUCTION

The Veteran had active military service from November 2000 to November 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In August 2015, the Veteran failed to appear at a scheduled hearing before the Board.  Without good cause shown for the failure to appear, the request for a hearing is deemed withdrawn.  38 C.F.R. § 20.704(d) (2016).

In October 2015, the Board remanded the claim for further development.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the delay, the appeal must be remanded so that an addendum opinion can be obtained.

The Veteran was evaluated at a VA examination in January 2016.  The VA examiner's report indicates that the Veteran did not have, nor had ever been diagnosed, with an esophageal condition.  However, the examiner indicated in the same report that the Veteran has signs or symptoms of dysphagia, reflux, and sleep disturbance due to an esophageal condition (including GERD).  These findings are inconsistent and require clarification.

VA medical records reflect a finding of acid reflux during the pendency of the appeal.  Specifically, the Veteran was diagnosed with acid reflux in August 2010 and prescribed Omeprazole medication until at least September 2013.  Also, his VA problem list included notation of 'ge reflux.'

Given the diagnosis of ge acid reflux in the August 2010 VA clinical record during the pendency of the appeal, an addendum opinion is needed with respect to whether the acid reflux is related to service, even if this disorder has since resolved.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (The requirement of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim).  

On remand, the file should be updated with any relevant VA treatment records and private records.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records since November 2014 and relevant records from any private treatment providers identified by the Veteran.  If any identified records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Return the claims file and a copy of this remand to the January 2016 VA examiner for preparation of an addendum opinion.  If that examiner is not available, another qualified examiner should provide the opinion after reviewing the file.  Based on review of the claims file, the Veteran's medical history, and generally accepted medical principles, the examiner is to provide an opinion as to the following:

a) Does the Veteran have a current digestive condition, to include acid reflux and/or GERD?  

b) If so, then to each identified digestive condition, provide an opinion as to whether it is at least as likely as not (i.e. a 50 percent probability or greater) that such condition had onset during service or is otherwise related to service.  

b) For the diagnosis of 'ge acid reflux' noted in the August 2010 VA clinical record, the examiner must indicate whether is it at least as likely as not that this condition had onset during service or is otherwise related to service -even if this disorder has since resolved.  

In answering this question, the examiner is to consider the Veteran's credible report that his acid reflux symptoms were present during and since service. 

All opinions provided must be supported by a clear rationale.  If the examiner determines that the prior diagnosis of acid reflux was invalid, then the examiner must thoroughly explain the rationale for such a conclusion. 

If it is not possible to provide the requested opinions without resort to speculation, the examiner must state why speculation would be required in this case. 

3.  After ensuring any other necessary development has been completed, readjudicate the claim.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

